



Exhibit 10.18
Synovus Financial Corp. 2013 Omnibus Plan
Article 1.
Establishment, Purpose, and Duration

1.1
Establishment. Synovus Financial Corp. (hereinafter referred to as the
“Company”) hereby establishes an incentive compensation plan to be known as
Synovus Financial Corp. 2013 Omnibus Plan (hereinafter referred to as the
“Plan”), as set forth in this document.

The Plan permits the grant of Nonqualified Stock Options, Incentive Stock
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares, Performance Units, Covered Employee annual incentive awards,
Cash-Based Awards, and Other Stock-Based Awards.
The Plan shall become effective upon its approval by the shareholders of the
Company on April 25, 2013 (the “Effective Date”) at the Company’s 2013 Annual
Meeting of Shareholders and shall remain in effect as provided in Section 1.3
hereof.
1.2
Purpose of the Plan. The purpose of the Plan is to advance the interests of the
Company and its shareholders through Awards that give Employees and Directors a
personal stake in the Company’s growth, development and financial success.
Awards under the Plan will motivate Employees and Directors to devote their best
efforts to the business of the Company. They will also help the Company attract
and retain the services of Employees and Directors who are in a position to make
significant contributions to the Company’s future success.

1.3
Duration of the Plan. Unless sooner terminated as provided herein, the Plan
shall terminate ten (10) years from the Effective Date or, if the shareholders
approve an amendment to the Plan that increases the number of Shares subject to
the Plan, the tenth (10th) anniversary of the date of such approval. After the
Plan’s termination, no new Awards may be granted, but Awards previously granted
shall remain outstanding in accordance with their applicable terms and
conditions, including the terms and conditions of the Plan. Notwithstanding the
foregoing, no Incentive Stock Options may be granted more than ten (10) years
after the earlier of: (a) the date the Plan is adopted by the Board, or (b) the
Effective Date.

1.4
No More Grants Under Prior Plan. After the Effective Date, no more grants will
be made under the Prior Plan.

Article 2.
Definitions

Whenever used in this Plan, the following terms shall have the meanings set
forth below, and when the meaning is intended, the initial letter of the word
shall be capitalized:
2.1
“Affiliate” shall mean any corporation or other entity (including, but not
limited to, a partnership or a limited liability company) that is affiliated
with the Company through stock or equity ownership or otherwise, and is
designated as an Affiliate for purposes of this Plan by the Committee.

2.2
“Annual Award Limit” or “Annual Award Limits” have the meaning set forth in
Section 4.3.

2.3
“Award” means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares, Performance Units,
Covered Employee annual incentive awards, Cash-Based Awards, or Other
Stock-Based Awards, in each case subject to the terms of this Plan.

2.4
“Award Agreement” means either: (a) a written agreement entered into by the
Company and a Participant setting forth the terms and provisions applicable to
an Award granted under this Plan, or (b) a written or electronic statement
issued by the Company to a Participant describing the terms and provisions of
such Award, including any amendment or modification thereof. The Committee may
provide for the use of electronic, Internet, or other nonpaper Award Agreements,
and the use of electronic, Internet, or other nonpaper means for the acceptance
thereof and actions thereunder by a Participant, and the use of electronic,
Internet, or other nonpaper means for the acceptance thereof and actions
thereunder by a Participant.

2.5
“Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed to
such terms in Rule 13d-3 promulgated under the Exchange Act.

2.6
“Board” or “Board of Directors” means the Board of Directors of the Company.

2.7
“Cash-Based Award” means an Award, denominated in cash, granted to a Participant
as described in Article 10.

2.8
“Change of Control” means any of the following events: (a) the acquisition by
any “person,” as such term is used in Section 13(d) and 14(d) of the Exchange
Act (other than the Company or a subsidiary or any Company employee benefit plan
(including its trustee)), of “beneficial ownership” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 20% or more of the total number of shares of the Company’s then
outstanding securities; (b) individuals who, as of the Effective Date,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
a majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a






--------------------------------------------------------------------------------





vote of at least two-thirds (2/3) of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; (c) consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets or stock of the Company (a “Business Combination”), in each case, unless,
following such Business Combination, (i) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
total number of shares of the Company’s outstanding securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
sixty percent (60%) of, respectively, the total number of shares of the then
outstanding securities of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination, of the total number of shares of the Company’s outstanding
securities, (ii) no Person (excluding any corporation resulting from such
Business Combination, or any employee benefit plan (including its trustee) of
the Company or such corporation resulting from such Business Combination
beneficially owns, directly or indirectly, 20% or more of, respectively, the
total number of shares of the then outstanding securities of the corporation
resulting from such Business Combination except to the extent that such
ownership existed prior to the Business Combination and (iii) at least
two-thirds (2/3) of the members of the board of directors of the Corporation
resulting from such Business Combination.
A “Change of Control” shall not result from any transaction precipitated by the
Company’s insolvency, appointment of a conservator, or determination by a
regulatory agency that the Company is insolvent, nor from any transaction
initiated by the Company in regard to converting from a publicly traded company
to a privately held company.
2.9
“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time. For purposes of this Plan, references to sections of the Code shall be
deemed to include references to any applicable regulations thereunder and any
successor or similar provision.

2.10
“Committee” means the Compensation Committee of the Board or a subcommittee
thereof, or any other committee designated by the Board to administer this Plan.
The members of the Committee shall be appointed from time to time and shall
serve at the discretion of the Board. If the Committee does not exist or cannot
function for any reason, the Board may take any action under the Plan that would
otherwise be the responsibility of the Committee.

2.11
“Company” means Synovus Financial Corp., a Georgia corporation, and any
successor thereto as provided in Article 19 herein.

2.12
“Covered Employee” means any key Employee who is or may become a “Covered
Employee,” as defined in Code Section 162(m), and who is designated, either as
an individual Employee or class of Employees, by the Committee within the
shorter of: (a) ninety (90) days after the beginning of the Performance Period,
or (b) twenty-five percent (25%) of the Performance Period has elapsed, as a
“Covered Employee” under this Plan for such applicable Performance Period.

2.13
“Director” means any individual who is a member of the Board of Directors of the
Company.

2.14
“Effective Date” has the meaning set forth in Section 1.1.

2.15
“Employee” means any individual designated as an employee of the Company, its
Affiliates, and/or its Subsidiaries on the payroll records thereof. An Employee
shall not include any individual during any period he or she is classified or
treated by the Company, Affiliate, and/or Subsidiary as an independent
contractor, a consultant, or any employee of an employment, consulting, or
temporary agency or any other entity other than the Company, Affiliate, and/or
Subsidiary, without regard to whether such individual is subsequently determined
to have been, or is subsequently retroactively reclassified as, a common-law
employee of the Company, Affiliate, and/or Subsidiary during such period.

2.16
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor act thereto.

2.17
“Fair Market Value” or “FMV” means a price that is based on the closing price of
a Share reported on the New York Stock Exchange (“NYSE”) or other established
stock exchange (or exchanges) on the applicable date, or an average of trading
days, as determined by the Committee in its discretion. Unless the Committee
determines otherwise, Fair Market Value shall be deemed to be equal to the
reported closing price of a Share on the most recent date on which Shares were
publicly traded. In the event Shares are not publicly traded at the time a
determination of their value is required to be made hereunder, the determination
of their Fair Market Value shall be made by the Committee in such manner as it
deems appropriate.

2.18
“Full-Value Award” means an Award other than in the form of an ISO, NQSO, or
SAR, and which is settled by the issuance of Shares.

2.19
“Grant Price” means the price established at the time of grant of a SAR pursuant
to Article 7, used to determine whether there is any payment due upon exercise
of the SAR.

2.20
“Incentive Stock Option” or “ISO” means an Option to purchase Shares granted
under Article 6 to an Employee and that is designated as an Incentive Stock
Option that is intended to meet the requirements of Code Section 422 or any
successor provision.

2.21
“Independent Directors” means those members of the Board who qualify at any
given time as (a) an “independent” director under the applicable rules of the
NYSE, (b) a “non-employee” director under Rule 16b-3 of the Exchange Act, and
(c) an “outside” director under Section 162(m) of the Code.

2.22
“Insider” shall mean an individual who is, on the relevant date, an executive
officer or Director of the Company, or a more than ten percent (10%) Beneficial
Owner of any class of the Company’s equity securities that is registered
pursuant to Section 12 of the Exchange Act, as determined by the Board in
accordance with Section 16 of the Exchange Act.

2.23
“Nonemployee Director” means a Director who is not an Employee.






--------------------------------------------------------------------------------





2.24
“Nonemployee Director Award” means any NQSO, SAR, or Full-Value Award granted,
whether singly, in combination, or in tandem, to a Participant who is a
Nonemployee Director pursuant to such applicable terms, conditions, and
limitations as the Board or Committee may establish in accordance with this
Plan.

2.25
“Nonqualified Stock Option” or “NQSO” means an Option that is not intended to
meet the requirements of Code Section 422, or that otherwise does not meet such
requirements.

2.26
“Option” means an Incentive Stock Option or a Nonqualified Stock Option, as
described in Article 6.

2.27
“Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.

2.28
“Other Stock-Based Award” means an equity-based or equity-related Award not
otherwise described by the terms of this Plan, granted pursuant to Article 10.

2.29
“Participant” means any eligible individual as set forth in Article 5 to whom an
Award is granted.

2.30
“Performance-Based Compensation” with respect to Covered Employees, means
compensation under an Award that is intended to satisfy the requirements of Code
Section 162(m) for certain performance-based compensation. Notwithstanding the
foregoing, nothing in this Plan shall be construed to mean that an Award which
does not satisfy the requirements for performance-based compensation under Code
Section 162(m) does not constitute performance-based compensation for other
purposes, including Code Section 409A.

2.31
“Performance Measures” means measures as described in Article 12 on which the
performance goals are based and which are approved by the Company’s shareholders
pursuant to this Plan in order to qualify Awards as Performance-Based
Compensation.

2.32
“Performance Period” means the period of time during which the performance goals
must be met in order to determine the degree of payout and/or vesting with
respect to an Award.

2.33
“Performance Share” means an Award under Article 9 herein and subject to the
terms of this Plan, denominated in Shares, the value of which at the time it is
payable is determined as a function of the extent to which corresponding
performance criteria have been achieved.

2.34
“Performance Unit” means an Award under Article 9 herein and subject to the
terms of this Plan, denominated in units, the value of which at the time it is
payable is determined as a function of the extent to which corresponding
performance criteria have been achieved.

2.35
“Period of Restriction” means the period when Restricted Stock or Restricted
Stock Units are subject to a substantial risk of forfeiture (based on the
passage of time, the achievement of performance goals, or upon the occurrence of
other events as determined by the Committee, in its discretion), as provided in
Article 8.

2.36
“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d) thereof.

2.37
“Plan” means the Synovus Financial Corp. 2013 Omnibus Plan.

2.38
“Plan Year” means the calendar year.

2.39
“Prior Plan” means the Synovus Financial Corp. 2007 Omnibus Plan.

2.40
“Restricted Stock” means an Award of Shares granted to a Participant pursuant to
Article 8.

2.41
“Restricted Stock Unit” means an Award granted to a Participant pursuant to
Article 8, except no Shares are actually awarded to the Participant on the date
of grant.

2.42
“Share” means a share of common stock of the Company, par value $1.00 per share.

2.43
“Share Authorization” means the maximum number of Shares available for issuance
to Participants under this Plan as set forth in Article 4.

2.44
“Stock Appreciation Right” or “SAR” means an Award, designated as a SAR,
pursuant to the terms of Article 7 herein.

2.45
“Subsidiary” means any corporation or other entity, whether domestic or foreign,
in which the Company has or obtains, directly or indirectly, a proprietary
interest of more than fifty percent (50%) by reason of stock ownership or
otherwise.

Article 3.
Administration

3.1
General. The Plan shall be administered by the Committee, subject to this
Article 3 and the other provisions of this Plan. The Committee may employ
attorneys, consultants, accountants, agents, and other individuals or entities,
any of which may be an Employee, and the Committee, the Company, and its
officers and Directors shall be entitled to rely upon the advice, opinions, or
valuations of any such persons. All actions taken and all interpretations and
determinations made by the Committee shall be final and binding on the
Participants, the Company, and all other interested individuals.

3.2
Authority of the Committee. The Committee is authorized and empowered to
administer the Plan and, subject to the provisions of the Plan, shall have full
power to (i) designate Employees and Directors to be recipients of Awards;
(ii) determine the type and size of Awards; (iii) determine the terms and
conditions of Awards; (iv) certify satisfaction of performance goals for
purposes of satisfying the requirements of Code Section 162(m); (v) construe and
interpret the terms of the Plan and any Award Agreement or other instrument
entered into under the Plan; (vi) establish, amend, or waive rules and
regulations for the Plan’s administration; (vii) subject to the provisions of
Section 4.4.,






--------------------------------------------------------------------------------





authorize conversion or substitution under the Plan of any or all outstanding
option or other awards held by service providers of an entity acquired by the
Company on terms determined by the Committee (without regard to limitations set
forth in Section 6.3 and 7.5); (viii) subject to the provisions of Articles 15
and 17, amend the terms and conditions of any outstanding Award; (ix) grant
Awards as an alternative to, or as the form of payment for, grants or rights
earned or due under compensation plans or similar arrangements of the Company;
and (x) make any other determination and take any other action that it deems
necessary or desirable for the administration of the Plan.
3.3
Delegation. To the extent permitted by law and applicable rules of a stock
exchange, the Committee may, by resolution, authorize one or more officers of
the Company to do one or both of the following on the same basis as can the
Committee: (a) designate Employees to be recipients of Awards; and (b) determine
the type and size of any such Awards; provided, however: (i) the authority to
make Awards to any Nonemployee Director or to any Employee who is considered an
Insider may not be delegated; (ii) the resolution providing such authorization
shall set forth the total number of Shares and Awards such officer(s) may grant;
and (iii) the officer(s) shall report periodically to the Committee regarding
the nature and scope of the Awards granted pursuant to the authority delegated.

Article 4.
Shares Subject to This Plan and Maximum Awards

4.1
Number of Shares Available for Awards.

(a)
Subject to adjustment as provided in Section 4.4 herein, the maximum number of
Shares available for issuance to Participants under this Plan (the “Share
Authorization”) shall be:

(i)
60,000,000 Shares, plus

(ii)
The number of Shares subject to outstanding awards under the Prior Plan as of
the Effective Date, that, after the Effective Date, cease to be outstanding
other than by reason of their having been exercised for, or settled in, vested
and nonforfeitable Shares.

Each Share issued pursuant to a Full Value Award will be counted against the
Share Authorization so that the Share Authorization is reduced by two (2) Shares
for each Share issued pursuant to a Full Value Award.
(b)
The maximum number of Shares of the Share Authorization that may be issued
pursuant to ISOs under this Plan shall be 60,000,000.

(c)
Subject to adjustment in Section 4.4, no Nonemployee Director may be granted an
Award covering more than 50,000 Shares in any Plan Year, except that this annual
limit on Nonemployee Director Awards shall be increased to 250,000 Shares for
any Nonemployee Director serving as Chairman of the Board; provided, however,
that in the Plan Year in which an individual is first appointed or elected to
the Board as a Nonemployee Director, such individual may be granted an Award
covering up to an additional 250,000 Shares.

4.2
Share Usage. Shares covered by an Award shall only be counted as used to the
extent they are actually issued. Any Shares related to Awards which terminate by
expiration, forfeiture, cancellation, or otherwise without the issuance of such
Shares, are settled in cash in lieu of Shares, or are exchanged with the
Committee’s permission, prior to the issuance of Shares, for Awards not
involving Shares, shall be available again for grant under this Plan and shall
not count against the Share Authorization. However, the full number of Stock
Appreciation Rights granted that are to be settled by the issuance of Shares
shall be counted against the number of Shares available for award under the
Plan, regardless of the number of Shares actually issued upon settlement of such
Stock Appreciation Rights. Further, any Shares withheld to satisfy tax
withholding obligations on Awards issued under the Plan, Shares tendered to pay
the Option Price of Options, and Shares repurchased on the open market with the
proceeds of an Option exercise will no longer be eligible to be returned as
available Shares under the Plan. The Shares available for issuance under this
Plan may be authorized and unissued Shares or treasury Shares.

4.3
Annual Award Limits. The following limits (each an “Annual Award Limit” and,
collectively, “Annual Award Limits”) shall apply to grants of such Awards under
this Plan (subject to adjustment as provided in Section 4.4):

(a)
Options: The maximum aggregate number of Shares subject to Options granted in
any one Plan Year to any one Participant shall be 5,000,000.

(b)
SARs: The maximum number of Shares subject to Stock Appreciation Rights granted
in any one Plan Year to any one Participant shall be 5,000,000.

(c)
Restricted Stock or Restricted Stock Units: The maximum aggregate grant with
respect to Awards of Restricted Stock or Restricted Stock Units in any one Plan
Year to any one Participant shall be 2,500,000.

(d)
Performance Units or Performance Shares: The maximum aggregate Award of
Performance Units or Performance Shares that a Participant may receive in any
one Plan Year shall be 2,500,000 Shares if such Award is payable in Shares, or
equal to the value of 1,000,000 Shares if such Award is payable in cash or
property other than Shares, determined as of the award grant date.

(e)
Cash-Based Awards: The maximum aggregate amount awarded or credited with respect
to Cash-Based Awards to any one Participant in any one Plan Year may not exceed
$2,500,000.00.

(f)
Other Stock-Based Awards. The maximum aggregate grant with respect to Other
Stock-Based Awards pursuant to Section 10.2 in any one Plan Year to any one
Participant shall be 2,500,000 Shares.

4.4
Adjustments in Authorized Shares. In the event of any corporate event or
transaction (including, but not limited to, a change in the Shares of the
Company or the capitalization of the Company) such as a merger, consolidation,
reorganization, recapitalization, separation, partial or complete liquidation,
stock dividend, stock split, reverse stock split, split up, spin-off, or other
distribution of stock or property of the Company, combination of Shares,
exchange of Shares, dividend in-kind, or other like change in capital structure,
number of outstanding Shares or distribution (other than normal cash dividends)
to shareholders of the Company, or any similar corporate event or transaction,
the Committee, in order to prevent dilution or enlargement of Participants’
rights under this Plan, shall substitute or adjust the number and kind of Shares
that may be issued under this Plan or under particular forms of Awards, the
number and kind of Shares subject to outstanding






--------------------------------------------------------------------------------





Awards, the Option Price or Grant Price applicable to outstanding Awards, the
Annual Award Limits, or other value determinations applicable to outstanding
Awards, with the specific adjustments to be determined by the Committee in its
sole discretion.
The Committee shall make appropriate adjustments to any other terms of any
outstanding Awards under this Plan to reflect such changes or distributions,
including modifications of performance goals and changes in the length of
Performance Periods. The determination of the Committee as to the foregoing
adjustments, if any, shall be conclusive and binding on Participants under this
Plan.
Subject to the provisions of Article 17 and notwithstanding anything else herein
to the contrary, without affecting the number of Shares reserved or available
hereunder, the Committee may authorize the issuance or assumption of benefits
under this Plan in connection with any merger, consolidation, acquisition of
property or stock, or reorganization upon such terms and conditions as it may
deem appropriate (including, but not limited to, a conversion of equity awards
into Awards under this Plan in a manner consistent with Accounting Standards
Codification (ASC) 718 section 55).
Any actions taken under this section 4.4 shall be subject to compliance with the
rules under Code Sections 409A, 422 and 424, as and where applicable.
4.5
Minimum Vesting Requirements. Except with respect to a maximum of five percent
(5%) of the Share Authorization, any Full-Value Awards which vest on the basis
of an Employee’s continued employment with or provision of service to the
Company shall not provide for vesting which is any more rapid than annual pro
rata vesting over a three (3) year period and any Full-Value Awards which vest
upon the attainment of performance goals shall provide for a Performance Period
of at least twelve (12) months.

Article 5.
Eligibility and Participation

5.1
Eligibility. Individuals eligible to participate in this Plan include all
Employees and Directors and any non-employee advisory directors of the Company
or a Subsidiary.

5.2
Actual Participation. Subject to the provisions of this Plan, the Committee may,
from time to time in its sole discretion, select from the individuals eligible
to participate, those to whom Awards shall be granted.

Article 6.
Stock Options

6.1
Grant of Options. Subject to the terms and provisions of this Plan, Options may
be granted to Participants in such number, and upon such terms, and at any time
and from time to time as shall be determined by the Committee, in its sole
discretion, provided that ISOs may be granted only to eligible Employees of the
Company or of any parent or subsidiary corporation (as permitted under Code
Sections 422 and 424). However, an Employee who is employed by an Affiliate
and/or Subsidiary and is subject to Code Section 409A may only be granted
Options to the extent the Affiliate and/or Subsidiary is part of the Company’s
consolidated group for United States federal tax purposes.

6.2
Award Agreement. Each Option grant shall be evidenced by an Award Agreement that
shall specify the Option Price, the maximum duration of the Option, the number
of Shares to which the Option pertains, the conditions upon which an Option
shall become vested and exercisable, and such other provisions as the Committee
shall determine which are not inconsistent with the terms of this Plan. The
Award Agreement also shall specify whether the Option is intended to be an ISO
or an NQSO.

6.3
Option Price. The Option Price for each grant of an Option under this Plan shall
be determined by the Committee in its sole discretion and shall be specified in
the Award Agreement; provided, however, the Option Price must be at least equal
to one hundred percent (100%) of the FMV of the Shares as determined on the date
of grant.

6.4
Term of Options. Each Option granted to a Participant shall expire at such time
as the Committee shall determine at the time of grant; provided, however, no
Option shall be exercisable later than the tenth (10th) anniversary date of
its grant.

6.5
Exercise of Options. Options granted under this Article 6 shall be exercisable
at such times and be subject to such restrictions and conditions as the
Committee shall in each instance approve, which terms and restrictions need not
be the same for each grant or for each Participant.

Options granted under this Article 6 shall be exercised by the delivery of a
notice of exercise to the Company or an agent designated by the Company in a
form specified or accepted by the Committee setting forth the number of Shares
with respect to which the Option is to be exercised, accompanied by full payment
for the Shares, or by complying with any alternative exercise procedures the
Committee may authorize.
6.6
Payment. A condition of the issuance of the Shares as to which an Option shall
be exercised shall be the payment of the Option Price. The Option Price of any
Option shall be payable to the Company in full either: (a) in cash or its
equivalent; (b) by tendering (either by actual delivery or attestation)
previously acquired Shares having an aggregate Fair Market Value at the time of
exercise equal to the Option Price; (c) by a cashless (broker-assisted)
exercise; (d) by having the Company withhold Shares having a Fair Market Value
on the date of exercise equal to the Option Price; (e) by a combination of (a),
(b), (c) and/or (d); or (f) any other method approved or accepted by the
Committee in its sole discretion.

Subject to any governing rules or regulations, as soon as practicable after
receipt of written notification of exercise and full payment (including
satisfaction of any applicable tax withholding), the Company shall deliver to
the Participant evidence of book entry Shares, or upon the Participant’s
request, Share certificates in an appropriate amount based upon the number of
Shares purchased under the Option(s).
Unless otherwise determined by the Committee, all payments under all of the
methods indicated above shall be paid in United States dollars.





--------------------------------------------------------------------------------





6.7
Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, minimum holding period requirements, restrictions under applicable
federal securities laws, under the requirements of any stock exchange or market
upon which such Shares are then listed and/or traded, or under any blue sky or
state securities laws applicable to such Shares.

6.8
Termination of Employment/Service. Each Participant’s Award Agreement shall set
forth the extent to which the Participant shall have the right to exercise the
Option following termination of the Participant’s employment or provision of
services to the Company, its Affiliates, and/or its Subsidiaries, as the case
may be. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with each
Participant, need not be uniform among all Options issued pursuant to this
Article 6, and may reflect distinctions based on the reasons for termination.

6.9
No Deferral Feature. No Option shall provide for any feature for the deferral of
compensation other than the deferral of recognition of income until the exercise
or disposition of the Option.

6.10
No Dividend Equivalents. No Option shall provide for dividend equivalents.

Article 7.
Stock Appreciation Rights

7.1
Grant of SARs. Subject to the terms and conditions of this Plan, SARs may be
granted to Participants at any time and from time to time as shall be determined
by the Committee. However, an Employee who is employed by an Affiliate and/or
Subsidiary and is subject to Code Section 409A may only be granted SARs to the
extent the Affiliate and/or Subsidiary is part of the Company’s consolidated
group for United States federal tax purposes.

Subject to the terms and conditions of this Plan, the Committee shall have
complete discretion in determining the number of SARs granted to each
Participant and, consistent with the provisions of this Plan, in determining the
terms and conditions pertaining to such SARs.
The Grant Price for each grant of a SAR shall be determined by the Committee and
shall be specified in the Award Agreement; provided, however, the Grant Price
must be at least equal to one hundred percent (100%) of the FMV of the Shares as
determined on the date of grant.
7.2
SAR Agreement. Each SAR Award shall be evidenced by an Award Agreement that
shall specify the Grant Price, the term of the SAR, and such other provisions as
the Committee shall determine.

7.3
Term of SAR. The term of a SAR granted under this Plan shall be determined by
the Committee, in its sole discretion, and except as determined otherwise by the
Committee and specified in the SAR Award Agreement, no SAR shall be exercisable
later than the tenth (10th) anniversary date of its grant.

7.4
Exercise of SARs. SARs may be exercised upon whatever terms and conditions the
Committee, in its sole discretion, imposes.

7.5
Settlement of SAR Amount. Upon the exercise of a SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:

(a)
The excess of the Fair Market Value of a Share on the date of exercise over the
Grant Price; by

(b)
The number of Shares with respect to which the SAR is exercised.

At the discretion of the Committee, the payment upon SAR exercise may be in
cash, Shares, or any combination thereof, or in any other manner approved by the
Committee in its sole discretion. The Committee’s determination regarding the
form of SAR payout shall be set forth in the Award Agreement pertaining to the
grant of the SAR.
7.6
Termination of Employment/Service. Each Award Agreement shall set forth the
extent to which the Participant shall have the right to exercise the SAR
following termination of the Participant’s employment with or provision of
services to the Company, its Affiliates, and/or its Subsidiaries, as the case
may be. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with
Participants, need not be uniform among all SARs issued pursuant to this Plan,
and may reflect distinctions based on the reasons for termination.

7.7
Other Restrictions. The Committee shall impose such other conditions and/or
restrictions on any Shares received upon exercise of a SAR granted pursuant to
this Plan as it may deem advisable or desirable. These restrictions may include,
but shall not be limited to, a requirement that the Participant hold the Shares
received upon exercise of a SAR for a specified period of time.

7.8
No Deferral Feature. No SAR shall provide for any feature for the deferral of
compensation other than the deferral of recognition of income until the exercise
or disposition of the SAR.

7.9
No Dividend Equivalents. No SAR shall provide for dividend equivalents.

Article 8.
Restricted Stock and Restricted Stock Units

8.1
Grant of Restricted Stock or Restricted Stock Units. Subject to the terms and
provisions of this Plan, the Committee, at any time and from time to time, may
grant Shares of Restricted Stock and/or Restricted Stock Units to Participants
in such amounts as the Committee shall determine.






--------------------------------------------------------------------------------





8.2
Restricted Stock or Restricted Stock Unit Agreement. Each Restricted Stock
and/or Restricted Stock Unit grant shall be evidenced by an Award Agreement that
shall specify the Period(s) of Restriction, the number of Shares of Restricted
Stock or the number of Restricted Stock Units granted, and such other provisions
as the Committee shall determine.

8.3
Other Restrictions. The Committee shall impose such other conditions and/or
restrictions on any Shares of Restricted Stock or Restricted Stock Units granted
pursuant to this Plan as it may deem advisable including, without limitation, a
requirement that Participants pay a stipulated purchase price for each Share of
Restricted Stock or each Restricted Stock Unit, restrictions based upon the
achievement of specific performance goals, time-based restrictions on vesting
following the attainment of the performance goals, time-based restrictions,
and/or restrictions under applicable laws or under the requirements of any stock
exchange or market upon which such Shares are listed or traded, or holding
requirements or sale restrictions placed on the Shares by the Company upon
vesting of such Restricted Stock or Restricted Stock Units.

To the extent deemed appropriate by the Committee, the Company may retain the
certificates representing Shares of Restricted Stock in the Company’s possession
until such time as all conditions and/or restrictions applicable to such Shares
have been satisfied or lapse.
Except as otherwise provided in this Article 8, Shares of Restricted Stock
covered by each Restricted Stock Award shall become freely transferable by the
Participant after all conditions and restrictions applicable to such Shares have
been satisfied or lapse (including satisfaction of any applicable tax
withholding obligations), and Restricted Stock Units shall be paid in cash,
Shares, or a combination of cash and Shares as the Committee, in its sole
discretion, shall determine.
8.4
Certificate Legend. In addition to any legends placed on certificates pursuant
to Section 8.3, each certificate representing Shares of Restricted Stock granted
pursuant to this Plan may bear a legend such as the following or as otherwise
determined by the Committee in its sole discretion:

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Synovus Financial Corp. 2013 Omnibus Plan and a Restricted Stock Award Agreement
entered into between the registered owner and Synovus Financial Corp. Copies of
such Plan and Agreement are on file in the offices of Synovus Financial Corp.,
1111 Bay Avenue, Suite 500, Columbus, Georgia, 31901.”
8.5
Voting Rights. Unless otherwise determined by the Committee and set forth in a
Participant’s Award Agreement, to the extent permitted or required by law, as
determined by the Committee, Participants holding Shares of Restricted Stock
granted hereunder may be granted the right to exercise full voting rights with
respect to those Shares during the Period of Restriction. A Participant shall
have no voting rights with respect to any Restricted Stock Units granted
hereunder.

8.6
Termination of Employment/Service. Each Award Agreement shall set forth the
extent to which the Participant shall have the right to retain Restricted Stock
and/or Restricted Stock Units following termination of the Participant’s
employment with or provision of services to the Company, its Affiliates, and/or
its Subsidiaries, as the case may be. Such provisions shall be determined in the
sole discretion of the Committee, shall be included in the Award Agreement
entered into with each Participant, need not be uniform among all Shares of
Restricted Stock or Restricted Stock Units issued pursuant to this Plan, and may
reflect distinctions based on the reasons for termination.

8.7
Section 83(b) Election. The Committee may provide in an Award Agreement that the
Award of Restricted Stock is conditioned upon the Participant making or
refraining from making an election with respect to the Award under Code
Section 83(b). If a Participant makes an election pursuant to Code Section 83(b)
concerning a Restricted Stock Award, the Participant shall be required to file
promptly a copy of such election with the Company.

Article 9.
Performance Units/Performance Shares

9.1
Grant of Performance Units/Performance Shares. Subject to the terms and
provisions of this Plan, the Committee, at any time and from time to time, may
grant Performance Units and/or Performance Shares to Participants in such
amounts and upon such terms as the Committee shall determine.

9.2
Value of Performance Units/Performance Shares. Each Performance Unit shall
have an initial value that is established by the Committee at the time of grant.
Each Performance Share shall have an initial value equal to the Fair Market
Value of a Share on the date of grant. The Committee shall set performance goals
in its discretion which, depending on the extent to which they are met, will
determine the value and/or number of Performance Units/Performance Shares that
will be paid out to the Participant.

9.3
Earning of Performance Units/Performance Shares. Subject to the terms of
this Plan, after the applicable Performance Period has ended, the holder of
Performance Units/Performance Shares shall be entitled to receive payout on the
value and number of Performance Units/Performance Shares earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance goals have been achieved.

9.4
Form and Timing of Payment of Performance Units/Performance Shares. Payment of
earned Performance Units/Performance Shares shall be as determined by the
Committee and as evidenced in the Award Agreement. Subject to the terms of this
Plan, the Committee, in its sole discretion, may pay earned Performance
Units/Performance Shares in the form of cash or in Shares (or in a combination
thereof) equal to the value of the earned Performance Units/Performance Shares
at the close of the applicable Performance Period, or as soon as practicable
after the end of the Performance Period. Any Shares may be granted subject to
any restrictions deemed appropriate by the Committee. The determination of the
Committee with respect to the form of payout of such Awards shall be set forth
in the Award Agreement pertaining to the grant of the Award.

9.5
Termination of Employment/Service. Each Award Agreement shall set forth the
extent to which the Participant shall have the right to retain Performance Units
and/or Performance Shares following termination of the Participant’s employment
with or provision of services to the Company, its Affiliates, and/or its
Subsidiaries, as the case may be. Such provisions shall be determined in the
sole discretion of the






--------------------------------------------------------------------------------





Committee, shall be included in the Award Agreement entered into with each
Participant, need not be uniform among all Awards of Performance Units or
Performance Shares issued pursuant to this Plan, and may reflect distinctions
based on the reasons for termination.
Article 10.
Cash-Based Awards and Other Stock-Based Awards

10.1
Grant of Cash-Based Awards. Subject to the terms and provisions of the Plan, the
Committee, at any time and from time to time, may grant Cash-Based Awards to
Participants in such amounts and upon such terms as the Committee may determine.

10.2
Other Stock-Based Awards. The Committee may grant other types of equity-based or
equity-related Awards not otherwise described by the terms of this Plan
(including the grant or offer for sale of unrestricted Shares) in such amounts
and subject to such terms and conditions as the Committee shall determine. Such
Awards may involve the transfer of actual Shares to Participants, or payment in
cash or otherwise of amounts based on the value of Shares, and may include,
without limitation, Awards designed to comply with or take advantage of the
applicable local laws of jurisdictions other than the United States.

10.3
Value of Cash-Based and Other Stock-Based Awards. Each Cash-Based Award shall
specify a payment amount or payment range as determined by the Committee. Each
Other Stock-Based Award shall be expressed in terms of Shares or units based on
Shares, as determined by the Committee. The Committee may establish performance
goals in its discretion. If the Committee exercises its discretion to establish
performance goals, the number and/or value of Cash-Based Awards or Other
Stock-Based Awards that will be paid out to the Participant will depend on the
extent to which the performance goals are met.

10.4
Payment of Cash-Based Awards and Other Stock-Based Awards. Payment, if any, with
respect to a Cash-Based Award or any Other Stock-Based Award shall be made in
accordance with the terms of the Award, in cash or Shares as the Committee
determines.

10.5
Termination of Employment/Service. The Committee shall determine the extent to
which the Participant shall have the right to receive Cash-Based Awards or Other
Stock-Based Awards following termination of the Participant’s employment with or
provision of services to the Company, its Affiliates, and/or its Subsidiaries,
as the case may be. Such provisions shall be determined in the sole discretion
of the Committee, such provisions may be included in an agreement entered into
with each Participant, but need not be uniform among all Awards of Cash-Based
Awards or Other Stock-Based Awards issued pursuant to the Plan, and may reflect
distinctions based on the reasons for termination.

Article 11.
Transferability of Awards

11.1
Transferability. Except as provided in Section 11.2 below, (i) during a
Participant’s lifetime, his or her Awards shall be exercisable only by the
Participant, and (ii) Awards shall not be transferable other than by will or the
laws of descent and distribution; no Awards shall be subject, in whole or in
part, to attachment, execution, or levy of any kind; and any purported transfer
in violation hereof shall be null and void. The Committee may establish such
procedures as it deems appropriate for a Participant to designate a beneficiary
to whom any amounts payable or Shares deliverable in the event of, or following,
the Participant’s death may be provided.

11.2
Committee Action. The Committee may, in its discretion, determine that
notwithstanding Section 11.1, any or all Awards (other than ISOs) shall be
transferable to and exercisable by such transferees, and subject to such terms
and conditions, as the Committee may deem appropriate; provided, however, no
Award may be transferred for value (as defined in the General Instructions to
Form S-8).

Article 12.
Performance Measures

12.1
Performance Measures. The performance goals upon which the payment or vesting of
an Award to a Covered Employee that is intended to qualify as Performance-Based
Compensation shall be limited to the following Performance Measures:

(a)
Net earnings or net income, before or after taxes (including, but not limited
to, net income, net income available to common shareholders, and income before
taxes);

(b)
Earnings before or after taxes, interest, depreciation and/or amortization;

(c)
Earnings per share or earnings per diluted common share;

(d)
Revenue growth;

(e)
Net operating profit;

(f)
Pre-tax, pre-credit costs income;

(g)
Net interest margin;

(h)
Return measures (including, but not limited to, return on average assets,
capital, invested capital, or average equity);

(i)
Cash flow (including, but not limited to, operating cash flow, free cash flow,
cash generation, cash flow return on equity, and cash flow return on
investment);






--------------------------------------------------------------------------------





(j)
Gross or operating margins;

(k)
Productivity ratios (including, but not limited to, efficiency ratio);

(l)
Capital ratios;

(m)
Liquidity ratios;

(n)
Share price (including, but not limited to, growth measures and total
shareholder return);

(o)
Expense targets;

(p)
Margins;

(q)
Operating efficiency;

(r)
Market share (including, but not limited to, deposit market share or loan market
share);

(s)
Loan and/or deposit growth;

(t)
Customer satisfaction;

(u)
Unit volume;

(v)
Working capital targets and change in working capital;

(w)
Economic value added or EVA® (net operating profit after tax minus the sum of
capital multiplied by the cost of capital);

(x)
Asset growth;

(y)
Non-interest expense as a percentage of total expense;

(z)
Loan charge-offs as a percentage of total loans;

(aa)
Risk and asset quality measures (including, but not limited to, net charge-off
ratio, non-performing assets ratio, and classified assets ratio);

(bb)
Regulatory compliance; and

(cc)
Successful negotiation or renewal of contracts with new or existing customers or
new or existing service providers.

Any Performance Measure(s) may be used to measure the performance of the
Company, Subsidiary, and/or Affiliate as a whole or any business unit of the
Company, Subsidiary, and/or Affiliate or any combination thereof, as the
Committee may deem appropriate. Performance goals with respect to any of the
above Performance Measures may be specified in absolute terms, in percentages,
or in terms of growth from period to period or growth rates over time, as well
as measured relative to the performance of a group of comparator companies, or a
published or special index, or a stock market index, that the Committee, in its
sole discretion, deems appropriate. Unless otherwise provided in an Award
Agreement or other program document governing an Award, any member of a
comparator group or an index that ceases to exist during a Performance Period
shall be disregarded for the entire Performance Period. Performance goals need
not be based upon an increase or positive result under a business criterion and
could include, for example, the maintenance of the status quo or the limitation
of economic losses (measured, in each case, by reference to a specific business
criterion). The Committee also has the authority to provide for accelerated
vesting of any Award based on the achievement of performance goals pursuant to
the Performance Measures specified in this Article 12.
With regard to a particular Performance Period, the Committee, in its sole
discretion, shall, within the first 90 days of a Performance Period (or, if
longer or shorter, within the maximum period allowed under Section 162(m) of the
Code), determine the length of the Performance Period (provided any such
Performance Period shall be not less than one fiscal quarter in duration), the
type(s) of Performance-Based Compensation Awards to be issued, and the
Performance Measures that will be used to establish the performance goals.
Following the completion of a Performance Period, the Committee shall review and
certify in writing whether, and to what extent, the performance goals for the
Performance Period have been achieved and, if so, calculate and certify in
writing the amount of the Performance-Based Compensation Awards earned for the
period.
12.2
Evaluation of Performance. The Committee may provide in any such Award, at the
time the performance goals are established, that any evaluation of achievement
of Performance Measures shall exclude or otherwise objectively adjust for any
specified circumstance or events that occurs during a Performance Period,
including by way of example but without limitation the following: (a) asset
write-downs or impairment charges, (b) litigation or claim judgments or
settlements, (c) the effect of changes in tax laws, accounting principles, or
other laws or provisions affecting reported results, (d) any reorganization and
restructuring programs, (e) extraordinary items as described in then-current
accounting principles and/or in management’s discussion and analysis of
financial condition and results of operations appearing in the Company’s annual
report to shareholders for the applicable year, and (f) acquisitions or
divestitures. To the extent such inclusions or exclusions affect Awards to
Covered Employees, they shall be prescribed in a form that meets the
requirements of Code Section 162(m) for deductibility (unless the Committee
exercises its discretion pursuant to Section 12.4 that such Award not satisfy
the requirement of Section 162(m) of the Code).

12.3
Adjustment of Performance-Based Compensation. Awards that are intended to
qualify as Performance-Based Compensation (other than a market-priced Option or
SAR) shall be earned, vested and payable (as applicable) only upon the
achievement of performance goals established by the Committee based upon one or
more of the Performance Measures specified in this Article 12, together with the
satisfaction of any other conditions, such as continued employment, as the
Committee may determine to be appropriate; provided, however, that the Committee
may provide, either in connection with the grant thereof or by amendment
thereafter, that achievement of such performance






--------------------------------------------------------------------------------





goals will be waived, in whole or in part, upon (i) the termination of
employment of a Participant by reason of death or disability, or (ii) the
occurrence of a Change of Control. Awards that are intended to qualify as
Performance-Based Compensation (other than a market-priced Option or SAR) may
not be adjusted upward. The Committee shall retain the discretion to adjust such
Awards downward, either on a formula or discretionary basis, or any combination,
as the Committee determines.
12.4
Committee Discretion. In the event that applicable tax and/or securities laws
change to permit Committee discretion to alter the governing Performance
Measures without obtaining shareholder approval of such changes, the Committee
shall have sole discretion to make such changes without obtaining shareholder
approval. In addition, in the event that the Committee determines that it is
advisable to grant Awards that shall not qualify as Performance-Based
Compensation, the Committee may make such grants without satisfying the
requirements of Code Section 162(m) and base vesting on Performance Measures
other than those set forth in Section 12.1.

12.5
Award Limits. Section 4.3 sets forth (i) the maximum number of Shares that may
be granted in any one Plan Year to any one Participant in designated forms of
stock-based Awards, and (ii) the maximum aggregate dollar amount that may be
paid with respect to Cash-Based Awards under the Plan to any one Participant in
any one Plan Year.

Article 13.
Nonemployee Director Awards

Grants of Awards to Nonemployee Directors hereunder shall (i) be subject to the
applicable award limits set forth in Section 4.3 hereof, and (ii) be made only
in accordance with the terms, conditions and parameters of a plan, program or
policy for the compensation of Nonemployee Directors as in effect from time to
time that is approved and administered by a committee of the Board consisting
solely of Independent Directors. The Committee may not make other discretionary
grants hereunder to Nonemployee Directors.
Article 14.
Dividends and Dividend Equivalents

Any Participant selected by the Committee may be granted dividends or dividend
equivalents based on the dividends declared on Shares that are subject to any
Full-Value Award, to be credited as of dividend payment dates, during the period
between the date the Award is granted and the date the Award is exercised,
vests, or expires, as determined by the Committee. The dividends or dividend
equivalents may be subject to any limitations and/or restrictions determined by
the Committee, and shall in all cases be paid in a manner that complies with the
restrictions under Code section 409A. Such dividend equivalents shall be
converted to cash or additional Shares by such formula and at such time and
subject to such limitations as may be determined by the Committee.
The Committee may provide that dividends or dividend equivalents (i) will be
deemed to have been reinvested in additional Shares or otherwise reinvested, or
(ii) except in the case of Performance Shares or Performance Units, will be paid
or distributed to the Participant as accrued (in which case, such dividends or
dividend equivalents must be paid or distributed no later than the 15th day of
the 3rd month following the later of (A) the calendar year in which the
corresponding dividends were paid to shareholders, or (B) the first calendar
year in which the Participant’s right to such dividends or dividend equivalents
is no longer subject to a substantial risk of forfeiture). Unless otherwise
provided by the Committee, dividends or dividend equivalents accruing on
unvested Full-Value Awards shall, as provided in the Award Agreement, either
(i) be reinvested in the form of additional Shares, which shall be subject to
the same vesting provisions as provided for the host Award, or (ii) be credited
by the Company to an account for the Participant and accumulated without
interest until the date upon which the host Award becomes vested, and any
dividends or dividend equivalents accrued with respect to forfeited Awards will
be reconveyed to the Company without further consideration or any act or action
by the Participant. In no event shall dividends or dividend equivalents with
respect to Performance Shares or Performance Units be paid or distributed until
the performance-based vesting provisions of the Performance Shares or
Performance Units lapse.
Article 15.
Change of Control

Notwithstanding any other provision of the Plan to the contrary, unless the
Committee specifies otherwise in an Award Agreement, in the event of a Change of
Control: (i) any Options and Stock Appreciation Rights which are outstanding
immediately prior to the effective date such Change of Control, and which are
not then exercisable and vested, shall become fully exercisable and vested to
the full extent of the original grant; (ii) the restrictions and deferral
limitations applicable to any Restricted Stock shall lapse, and such Restricted
Stock shall become free of all restrictions and limitations and become fully
vested and transferable to the full extent of the original grant; and (iii) the
restrictions and deferral limitations and other conditions applicable to any
other Awards under the Plan shall lapse, and such other Awards shall become free
of all restrictions, limitations or conditions and become fully vested and
transferable to the full extent of the original grant. Performance Shares or
Performance Units that were outstanding immediately prior to effective time of
the Change of Control shall be determined and deemed to have been earned as of
the date of the Change of Control based upon (A) an assumed achievement of all
relevant performance goals at the “target” level if the Change of Control occurs
during the first half of the applicable performance period, or (B) the actual
level of achievement of all relevant performance goals against target (measured
as of the end of the calendar quarter immediately preceding the date of the
Change of Control), if the Change of Control occurs during the second half of
the applicable performance period, and, in either such case, there shall be a
prorata payout to such Participant within sixty (60) days following the Change
of Control (unless a later date is required by Section 20.14 hereof), based upon
the length of time within the performance period that has elapsed prior to the
date of the Change of Control.
Notwithstanding the foregoing provisions of this Article 15, with respect to
Awards granted under this Plan which are assumed by the surviving entity in a
Change of Control transaction, or are equitably converted or substituted in
connection with a Change of Control, the vesting of such Awards shall not be
accelerated unless the Participant’s employment is terminated within two years
following the effective date of such Change of Control either (i) by the
surviving entity without cause or (ii) by the Participant for good reason. With
regard to each Award, a Participant shall not be considered to have been
terminated without Cause or to have resigned for Good Reason unless either
(i) the Award Agreement includes such





--------------------------------------------------------------------------------





provision or (ii) the Participant is party to an employment, severance or
similar agreement with the Company or an Affiliate that includes provisions
regarding termination without cause or in which the Participant is permitted to
resign for good reason.
Article 16.
Rights of Participants

16.1
Employment/Service. Nothing in this Plan or an Award Agreement shall interfere
with or limit in any way the right of the Company, its Affiliates, and/or its
Subsidiaries to terminate any Participant’s employment or service on the Board
or to the Company at any time or for any reason not prohibited by law, nor
confer upon any Participant any right to continue his employment or service as a
Director for any specified period of time.

Neither an Award nor any benefits arising under this Plan shall constitute an
employment contract with the Company, its Affiliates, and/or its Subsidiaries
and, accordingly, subject to Articles 3 and 17, this Plan and the benefits
hereunder may be terminated at any time in the sole and exclusive discretion of
the Committee without giving rise to any liability on the part of the Company,
its Affiliates, and/or its Subsidiaries.
16.2
Participation. No individual shall have the right to be selected to receive an
Award under this Plan or, having been so selected, to be selected to receive a
future Award.

16.3
Rights as a Shareholder. Except as otherwise provided herein or in any Award
Agreement, a Participant shall have none of the rights of a shareholder with
respect to Shares covered by any Award until the Participant becomes the record
holder of such Shares.

Article 17.
Amendment, Modification, Suspension, and Termination

17.1
Amendment, Modification, Suspension, and Termination. Subject to Section 17.3,
the Committee may, at any time and from time to time, alter, amend, modify,
suspend, or terminate this Plan and any Award Agreement in whole or in part;
provided, however, that without the prior approval of the Company’s shareholders
and except as provided in Section 4.4, (i) the Option Price or Grant Price of an
Option or SAR, respectively, may not be reduced, directly or indirectly, (ii) an
Option or SAR may not be cancelled in exchange for cash, other Awards, or
Options or SARs with an Option Price or Grant Price, respectively, that is less
than the Option Price or Grant Price of the original Option or SAR,
respectively, or otherwise, and (iii) the Company may not repurchase an Option
or SAR for value (in cash or otherwise) from a Participant if the current Fair
Market Value of the Shares underlying the Option or SAR is lower than the Option
Price per share of the Option or Grant Price of the SAR. In addition, no
material amendment of this Plan shall be made without shareholder approval if
shareholder approval is required by law, regulation, or stock exchange rule.

17.2
Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee shall make adjustments in the terms and conditions of, and
the criteria included in, Awards in recognition of unusual or nonrecurring
events, other than those described in Section 4.4 hereof, affecting the Company
or the financial statements of the Company or of changes in applicable laws,
regulations, or accounting principles, whenever the Committee determines that
such adjustments are appropriate in order to prevent unintended dilution or
enlargement of the benefits or potential benefits intended to be made available
under this Plan. The Committee shall determine any adjustment (a) consistent
with the intent that an Award which is Performance Based Compensation qualify
for the performance-based compensation exception under Section 162(m) of the
Code (unless the Committee exercises its discretion pursuant to Section 12.4
that such Award not satisfy the requirements of Section 162(m) of the Code), and
(b) after taking into account, to the extent applicable, the provisions of the
Code applicable to Incentive Stock Options and the provisions of Section 409A of
the Code. The determination of the Committee as to the foregoing adjustments, if
any, shall be conclusive and binding on Participants under this Plan.

17.3
Awards Previously Granted. Notwithstanding any other provision of this Plan to
the contrary (other than Section 17.4), no termination, amendment, suspension,
or modification of this Plan or an Award Agreement shall adversely affect in any
material way any Award previously granted under this Plan, without the written
consent of the Participant holding such Award.

17.4
Amendment to Conform to Law. Notwithstanding any other provision of this Plan to
the contrary, the Board of Directors may amend the Plan or an Award Agreement,
to take effect retroactively or otherwise, as deemed necessary or advisable for
the purpose of conforming the Plan or an Award Agreement to any present or
future law relating to plans of this or similar nature (including, but not
limited to, Code Section 409A), and to the administrative regulations and
rulings promulgated thereunder.

Article 18.
Withholding

18.1
Tax Withholding. The Company shall have the power and the right to deduct or
withhold, or require a Participant to remit to the Company, the minimum
statutory amount to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Plan.

18.2
Share Withholding. With respect to withholding required upon the exercise of
Options or SARs, upon the lapse of restrictions on Restricted Stock and
Restricted Stock Units, or upon the achievement of performance goals related to
Performance Shares, or any other taxable event arising as a result of an Award
granted hereunder, Participants may elect, subject to the approval of the
Committee, to satisfy the withholding requirement, in whole or in part, by
having the Company withhold Shares having a Fair Market Value on the date the
tax is to be determined equal to the minimum statutory total tax that could be
imposed on the transaction. All such elections shall be irrevocable, made in
writing, and signed by the Participant, and shall be subject to any restrictions
or limitations that the Committee, in its sole discretion, deems appropriate.






--------------------------------------------------------------------------------





Article 19.
Successors

All obligations of the Company under this Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.
Article 20.
General Provisions

20.1
Forfeiture Events.

(a)
Awards under the Plan shall be subject to any compensation recoupment policy
that the Company may adopt from time to time that is applicable by its terms to
the Participant. In addition, the Committee may specify in an Award Agreement
that the Participant’s rights, payments, and benefits with respect to an Award
shall be subject to reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events may include, but
shall not be limited to, termination of employment for cause, termination of the
Participant’s provision of services to the Company, Affiliate, and/or
Subsidiary, violation of material Company, Affiliate, and/or Subsidiary
policies, breach of noncompetition, confidentiality, or other restrictive
covenants that may apply to the Participant, or other conduct by the Participant
that is detrimental to the business or reputation of the Company, its
Affiliates, and/or its Subsidiaries.

(b)
Notwithstanding any other provisions in this Plan, any Award which is subject to
recovery under any law, government regulation or stock exchange listing
requirement will be subject to such deductions and clawback as may be required
to be made pursuant to such law, government regulation or stock exchange listing
requirement (or any policy adopted by the Company pursuant to any such law,
government regulation or stock exchange listing requirement) and the Committee,
in its sole and exclusive discretion, may require that any Participant reimburse
the Company all or part of the amount of any payment in settlement of any Award
granted hereunder.

20.2
Legend. The certificates for Shares may include any legend that the Committee
deems appropriate to reflect any restrictions on transfer of such Shares.

20.3
Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.

20.4
Severability. In the event any provision of this Plan shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of this Plan, and this Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

20.5
Requirements of Law. The granting of Awards and the issuance of Shares under
this Plan shall be subject to all applicable laws, rules, and regulations, and
to such approvals by any governmental agencies, the NYSE or other national
securities exchanges as may be required.

20.6
Delivery of Title. The Company shall have no obligation to issue or deliver
evidence of title for Shares issued under this Plan prior to:

(a)
Obtaining any approvals from governmental agencies that the Company determines
are necessary or advisable; and

(b)
Completion of any registration or other qualification of the Shares under any
applicable national or foreign law or ruling of any governmental body that the
Company determines to be necessary or advisable.

20.7
Inability to Obtain Authority. The inability of the Company to obtain authority
from any regulatory body having jurisdiction, which authority is deemed by the
Company’s counsel to be necessary to the lawful issuance and sale of any Shares
hereunder, shall relieve the Company of any liability in respect of the failure
to issue or sell such Shares as to which such requisite authority shall not have
been obtained.

20.8
Investment Representations. The Committee may require any individual receiving
Shares pursuant to an Award under this Plan to represent and warrant in writing
that the individual is acquiring the Shares for investment and without any
present intention to sell or distribute such Shares.

20.9
Employees Based Outside of the United States. Notwithstanding any provision of
this Plan to the contrary, in order to comply with the laws in other countries
in which the Company, its Affiliates, and/or its Subsidiaries operate or have
Employees or Directors, the Committee, in its sole discretion, shall have the
power and authority to:

(a)
Determine which Affiliates and Subsidiaries shall be covered by this Plan.

(b)
Determine which Employees or Directors outside the United States are eligible to
participate in this Plan.

(c)
Modify the terms and conditions of any Award granted to Employees or Directors
outside the United States to comply with applicable foreign laws.

(d)
Establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 20.9 by the Committee shall be attached to this Plan document as
appendices.

(e)
Take any action, before or after an Award is made, that it deems advisable to
obtain approval or comply with any necessary local government regulatory
exemptions or approvals.

Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted that would violate applicable law.





--------------------------------------------------------------------------------





20.10
Uncertificated Shares. To the extent that this Plan provides for issuance of
certificates to reflect the transfer of Shares, the transfer of such Shares may
be effected on a noncertificated basis, to the extent not prohibited by
applicable law or the rules of any stock exchange.

20.11
Unfunded Plan. Participants shall have no right, title, or interest whatsoever
in or to any investments that the Company and/or its Subsidiaries and/or its
Affiliates may make to aid it in meeting its obligations under this Plan.
Nothing contained in this Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Participant, beneficiary, legal
representative, or any other individual. To the extent that any individual
acquires a right to receive payments from the Company, its Subsidiaries, and/or
its Affiliates under this Plan, such right shall be no greater than the right of
an unsecured general creditor of the Company, a Subsidiary, or an Affiliate, as
the case may be. All payments to be made hereunder shall be paid from the
general funds of the Company, a Subsidiary, or an Affiliate, as the case may be,
and no special or separate fund shall be established and no segregation of
assets shall be made to assure payment of such amounts except as expressly set
forth in this Plan.

20.12
No Fractional Shares. No fractional Shares shall be issued or delivered pursuant
to this Plan or any Award. The Committee shall determine whether cash, Awards,
or other property shall be issued or paid in lieu of fractional Shares or
whether such fractional Shares or any rights thereto shall be forfeited or
otherwise eliminated.

20.13
Retirement and Welfare Plans. Neither Awards made under this Plan nor Shares or
cash paid pursuant to such Awards, except pursuant to Covered Employee annual
incentive awards, may be included as “compensation” for purposes of computing
the benefits payable to any Participant under the Company’s or any Subsidiary’s
or Affiliate’s retirement plans (both qualified and nonqualified) or welfare
benefit plans unless such other plan expressly provides that such compensation
shall be taken into account in computing a Participant’s benefit.

20.14
Code Section 409A.

(a)
It is intended that the payments and benefits provided under the Plan and any
Award shall either be exempt from the application of, or comply with, the
requirements of Section 409A of the Code. The Plan and all Award Agreements
shall be construed in a manner that effects such intent. Nevertheless, the tax
treatment of the benefits provided under the Plan or any Award is not warranted
or guaranteed. Neither the Company, its Affiliates nor their respective
directors, officers, employees or advisers (other than in his or her capacity as
a Participant) shall be held liable for any taxes, interest, penalties or other
monetary amounts owed by any Participant or other taxpayer as a result of the
Plan or any Award.

(b)
Notwithstanding anything in the Plan or in any Award Agreement to the contrary,
to the extent that any amount or benefit that would constitute non-exempt
“deferred compensation” for purposes of Section 409A of the Code (“Non-Exempt
Deferred Compensation”) would otherwise be payable or distributable, or a
different form of payment (e.g., lump sum or installment) of such Non-Exempt
Deferred Compensation would be effected, under the Plan or any Award Agreement
by reason of the occurrence of a Change of Control, or the Participant’s
disability or separation from service, such Non-Exempt Deferred Compensation
will not be payable or distributable to the Participant, and/or such different
form of payment will not be effected, by reason of such circumstance unless the
circumstances giving rise to such Change of Control, disability or separation
from service meet any description or definition of “change in control event,”
“disability” or “separation from service,” as the case may be, in Section 409A
of the Code and applicable regulations (without giving effect to any elective
provisions that may be available under such definition). This provision does not
affect the dollar amount or prohibit the vesting of any Award upon a Change of
Control, disability or separation from service, however defined. If this
provision prevents the payment or distribution of any amount or benefit, or the
application of a different form of payment of any amount or benefit, such
payment or distribution shall be made at the time and in the form that would
have applied absent the non-409A-conforming event.

(c)
Notwithstanding anything in the Plan or in any Award Agreement to the contrary,
if any amount or benefit that would constitute Non-Exempt Deferred Compensation
would otherwise be payable or distributable under this Plan or any Award
Agreement by reason of a participant’s separation from service during a period
in which the Participant is a Specified Employee (as defined below), then,
subject to any permissible acceleration of payment by the Committee under Treas.
Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order),
(j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of employment
taxes); (i) the amount of such Non-Exempt Deferred Compensation that would
otherwise be payable during the six-month period immediately following the
Participant’s separation from service will be accumulated through and paid or
provided on the first day of the seventh month following the Participant’s
separation from service (or, if the Participant dies during such period, within
30 days after the Participant’s death) (in either case, the “Required Delay
Period”); and (ii) the normal payment or distribution schedule for any remaining
payments or distributions will resume at the end of the Required Delay Period.
For purposes of this plan, the term “Specified Employee” has the meaning given
such term in Code Section 409A and the final regulations thereunder; provided,
however, that, as permitted in such final regulations, the Company’s Specified
Employees and its application of the six-month delay rule of Code Section
409A(a)(2)(B)(i) shall be determined in accordance with rules adopted by the
Board or any committee of the Board, which shall be applied consistently with
respect to all nonqualified deferred compensation arrangements of the Company,
including this Plan.

(d)
Whenever an Award conditions a payment or benefit on the Participant’s execution
and non-revocation of a release of claims, such release must be executed and all
revocation periods shall have expired within sixty (60) days after the date of
termination of the Participant’s employment; failing which such payment or
benefit shall be forfeited. If such payment or benefit is exempt from Section
409A of the Code, the Company may elect to make or commence payment at any time
during such 60-day period. If such payment or benefit constitutes Non-Exempt
Deferred Compensation, then, subject to subsection (c) above, (i) if such 60-day
period begins and ends in a single calendar year, the Company may make or
commence payment at any time during such period at its discretion, and (ii) if
such 60-day period begins in one calendar year and ends in the next calendar
year, the payment shall be made or commence during the second such calendar year
(or any later date specified for such payment under the applicable Award), even
if such signing and non-revocation of the release occur during the first such
calendar year included within such 60-day period.

(e)
The Company shall have the sole authority to make any accelerated distribution
permissible under Treas. Reg. Section 1.409A-3(j)(4) to Participants of deferred
amounts, provided that such distribution(s) meets the requirements of Treas.
Reg. Section 1.409A-3(j)(4).

20.15
Nonexclusivity of This Plan. The adoption of this Plan shall not be construed as
creating any limitations on the power of the Board or Committee to adopt such
other compensation arrangements as it may deem desirable for any Participant.






--------------------------------------------------------------------------------





20.16
No Constraint on Corporate Action. Nothing in this Plan shall be construed to:
(a) limit, impair, or otherwise affect the Company’s or a Subsidiary’s or an
Affiliate’s right or power to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets; or, (b) limit the right or power of the Company or a
Subsidiary or an Affiliate to take any action which such entity deems to be
necessary or appropriate.

20.17
Governing Law. The Plan and each Award Agreement shall be governed by the laws
of the State of Georgia, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this Plan
to the substantive law of another jurisdiction. Unless otherwise provided in the
Award Agreement, recipients of an Award under this Plan are deemed to submit to
the exclusive jurisdiction and venue of the federal or state courts of Georgia
to resolve any and all issues that may arise out of or relate to this Plan or
any related Award Agreement.

20.18
Indemnification. Subject to requirements of Georgia law, each individual who is
or shall have been a member of the Board, or a committee appointed by the Board,
or an officer of the Company to whom authority was delegated in accordance with
Article 3, shall be indemnified and held harmless by the Company against and
from any loss, cost, liability, or expense that may be imposed upon or
reasonably incurred by the Participant in connection with or resulting from any
claim, action, suit, or proceeding to which the Participant may be a party or in
which the Participant may be involved by reason of any action taken or failure
to act under this Plan and against and from any and all amounts paid by the
Participant in settlement thereof, with the Company’s approval, or paid by the
Participant in satisfaction of any judgment in any such action, suit, or
proceeding against the Participant, provided the Participant shall give the
Company an opportunity, at its own expense, to handle and defend the same before
the Participant undertakes to handle and defend it on the Participant’s own
behalf, unless such loss, cost, liability, or expense is a result of the
Participant’s own willful misconduct or except as expressly provided by statute.

The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such individuals may be entitled under the
Company’s Articles of Incorporation or Bylaws, as a matter of law, or otherwise,
or any power that the Company may have to indemnify them or hold them harmless.
20.19
Right of Offset. The Company and its Affiliates shall have the right to offset
against the obligations to make payment or issue any Shares to any Participant
under the Plan any outstanding amounts (including travel and entertainment
advance balances, loans, tax withholding amounts paid by the employer or amounts
repayable to the Company or Affiliate pursuant to tax equalization, housing,
automobile, or other employee programs) such Participant then owes to the
company or Affiliate and any amounts the Committee otherwise deems appropriate
pursuant to any Company or Affiliate policy or agreement.










